Citation Nr: 0929624	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  09-14 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for sleep apnea, 
claimed as a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a mental health 
condition, headaches, and a sleep disorder.  In March 2009, a 
Statement of the Case (SOC) was furnished addressing these 
issues.  In April 2009, a Form 9 was received from the 
Veteran's representative indicating that the Veteran wished 
to appeal all issues listed on the SOC; however, an attached 
statement from the Veteran indicated he only wished to appeal 
the denial of service connection for headaches and sleep 
disorder.  In June 2009, the Veteran submitted a corrected 
Form 9 clarifying that he wished to appeal only the headache 
and sleep apnea issues.  Thus, these are the only issues 
listed for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The April 2009 Form 9, submitted by the Veteran's 
representative, indicates that he did not want a Board 
hearing.  In June 2009, the Veteran submitted a corrected 
copy of his Form 9, indicating that he wanted a Board hearing 
at a local VA office.
 
There is no indication that the Veteran has been scheduled 
for a travel board hearing.  Thus, the case must be remanded 
in order to provide the Veteran an opportunity to attend the 
requested hearing at the RO.  

The Board recognizes that, although the Veteran's 
representative did submit a VA Form 646 in support of the 
appeal, the representative has not been provided the 
opportunity to submit an Informal Hearing Presentation in 
support of the Veteran's claim since the case was received at 
the Board.  However, as the Veteran has very clearly 
requested the opportunity to testify at a personal hearing, 
at which time his representative will be afforded the 
opportunity to present argument on the appeal, the Board 
finds no prejudice in proceeding with a remand at this time 
to schedule that hearing.  See38 C.F.R. § 20.600 (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing at the RO.  Provide him and his 
representative reasonable advance 
notice of the date, time, and location 
of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

